DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “assembly,” “member,” “module,” and “part,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “manifold assembly” of claims 1, 13-14, 16, and 18;
The “coupling member” of claim 6; 
The “clamping module” of claim 13;
The “inner pumping part” of claim 13;
The “elastic part” of claim 16;
The “detection parts” of claim 19.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The manifold assembly will be interpreted as an outer manifold (50) and an inner manifold (60) in accordance with paragraph [0120] of the specification. 
The coupling member (58) will be interpreted as a bolt in accordance with paragraphs [0145] and [0160].
The clamping module (300) will be interpreted as a clamp (310) in accordance with paragraph [0191]. 
The inner pumping part (740) will be interpreted as an exhaust line in accordance with Figure 8.
The elastic part will be interpreted as spring (212) in accordance with paragraph [0200];
The detection part will be interpreted as a current-generating sensor in accordance with paragraph [0244].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., KR 2020-0029895, wherein machine translation is relied upon.
Claims 1, 5: Lee provides a substrate processing apparatus, comprising:
An outer tube (20) which defines a protective space therein and has a first inlet (410);
An inner tube (10) which defines a reaction space therein and has a second inlet (412);
Wherein a portion of the inner tube is accommodated in the outer tube;
A manifold assembly (400) configured to support the inner and outer tubes such that they are spaced apart;
A cap flange (500) configured to seal a lower portion of the manifold assembly.
As interpreted under 112(f), “manifold assembly” is being taken as both an outer and inner manifold, whereas Lee’s figure depicts the manifold (400) as a unitary feature. It should be noted, however, that the upper half of the manifold bears the outer tube and the lower half bears the inner tube. This upper half, then, may be taken as the claimed outer manifold supporting the outer tube, and the lower half may be taken as the inner manifold supporting the inner tube. The act of physically dividing these two halves is within the scope of ordinary skill: it has been held that constructing a formerly integral structure in various elements and put together involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179). An annotated version of Lee’s figure is provided below delineating this designatory schema.
Claims 2-3: The inner tube may be formed of a non-metal material like quartz; the outer tube may be formed of a metal material such as stainless steel or a non-metal material like quartz (page 2, paragraph 14).
Claim 4: Both of Lee’s tubes have a vertical cylindrical shape with a domed ceiling.


    PNG
    media_image1.png
    312
    423
    media_image1.png
    Greyscale

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sekizuka, US 5,368,648.
Claim 6: As depicted by the annotated Figure, above, Lee teaches each of a sidewall, upper flange, and lower flange for both the inner and outer manifold. Lee, however, is silent regarding the means of affixment. In supplementation, Sekizuka avails a bolt (12) to secure to the discrete chamber parts of a vertical furnace, thereby demonstrating the suitability of this affixment technique (Fig. 2). It would have been obvious to use this fastener to couple Lee’s manifolds, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125, USPQ 416).
Claim 7: Lee’s first sidewall’s diameter exceeds that of the second sidewall.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Saito et al., US 2012/0052457.
Claims 8, 10: Lee does not clearly explain the arrangement of supply and exhaust ports. Saito, however, contemplates a heat treatment furnace comprising outer and inner tubes, whereby each manifold is provided with supply and exhaust ports (7, 8, 35, 36) (Fig. 1; [0039]). It would have been obvious to incorporate these features within Lee’s system to achieve the predictable result of supplying and removing fluid from the apparatus.
Claims 9, 11: Saito provides a pump (20) [0041].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sekizuka, and in further view of Kitayama et al., US 5,622,639.
Lee is silent regarding the matter of a thermocouple. In supplementation, Kitayama teaches a vertical furnace apparatus whose reaction space comprises a thermocouple protection tube (150) containing a plurality of thermocouples (151) configured to measure a temperature therein (9, 34-60; Fig. 4). As Lee seeks to maintain a pre-determined temperature within the reaction tube, it would have been obvious to the skilled artisan to incorporate Kitayama’s thermocouple arrangement to achieve the predictable result of temperature measurement.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Seo et al., US 2007/0080156.
Claims 13-15: Lee provides an exhaust line, i.e., the “inner pumping part,” but does not address the coupling of the cap flange. Seo, however, situates a second plate (155a) below the cap flange (151), whereby a spring is disposed therebetween to apply a sealing force ([0043]; Fig. 2). In addition, pressure sensors (170) assess the sealing pressure between the cap flange and the lower portion of the process tube, whereby a controller (180) communicates with the drive unit (160) to ensure adequate an adequate seal [0047]. Although the spring and pressure sensors do not formally constitute the claimed clamp mechanism, they yield the same objective, and it is the Office’s position that both strategies constitute equivalent means by which to ensure the sealing of the cap flange against the underside of the reactor, whereby the selection of either alternative would have been within the scope of ordinary skill.
Claims 16-17: Seo provides a spring, i.e., the “elastic part,” between the base plate (155a) and the elevating plate (151) to impose to an elastic force pressing the against the cap flange [0043].
Claim 18: The rejection of claim 1, above, addresses the recited manifolds. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kitayama and Seo.
The rejection of claim 12, above, substantially addresses these limitations. In addition, regarding those limitations stipulating the shape of the thermocouple tube: It appears that Kitayama’s tube is linear and does not contain a “bent portion.” Remedying this deficiency is Seo, who provides a tube (115) having a horizontal extension portion, a vertical portion disposed under the extension portion, and a lower bent portion which passes through the sidewall of a manifold (Fig. 1). By configuring the tube in an “S”-shape, its terminus can be disposed centrally above the substrate stack. Although Seo’s tube supplies a fluid rather than housing thermocouples, the same principle obtains: by positioning the thermocouple closer to the substrate, the accuracy of the temperature measurement can be improved. Seo simply offers a structural solution to positioning the thermocouple as close as possible to the substrate stack. It would have been obvious to configure Kitayama’s thermocouple tube in an “S”-shape since a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Conclusion
The following prior art is made of record as being pertinent to Applicant’s disclosure, yet is not formally relied upon: Imai et al., US 2010/0297832. As shown by Figure 3, Imai provides an inner tube (48) and an outer tube (42), whereby an inner manifold (62a-c, 98a) provides and exhausts gas from a reaction space, and an outer manifold (62d, 98b) supplies and exhausts gas from a protective space (44) [0037-38]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/Primary Examiner, Art Unit 1716